Opinion by
Watkins, J.,
In this unemployment compensation case the authorities all held that the claimant had failed to properly pursue a suitable job referral, showing a lack of good faith, and was disqualified under the provisions of §402(a) of the Unemployment Compensation Law, 43 PS §802(a).
The claimant, Veronica M. Erb, was last employed by Papercraft Corporation, Pittsburgh, Pennsylvania, ás a machine operator at $1.61 an hour, on November 30, 1962. She was offered a referral to a possible job opportunity as a packer at $1.94 an hour with the National Biscuit Company, Pittsburgh, Pennsylvania, on January 31, 1963. She was interviewed and was advised she could start on February 4, 1963 pending a physical examination the next day. She failed to report for the physical examination. She now claims she was ill at the time but she failed to notify the Bureau or the prospective employer of her reason for failing to appear and made no effort to reschedule the physical examination. The Board found the referral to be suitable work and that her conduct showed a lack of good faith. DeArment Unemployment Compensation Case, 192 Pa. Superior Ct. 600, 162 A. 2d 53 (1960).
Decision affirmed.